Citation Nr: 0434002	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  99-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on periods of active duty in the Army from 
May 1976 to August 1976 and from June 1981 to July 1991.  The 
veteran also served as a member of the Louisiana Army 
National Guard until September 1998.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the RO granted service 
connection for left ear hearing loss and assigned an initial 
noncompensable rating, effective from June 1, 1998.  In 
addition, the RO denied entitlement to service connection for 
right ear hearing loss.  The veteran indicated disagreement 
with this rating decision in a February 1999 written 
statement.  The RO issued a statement of the case in February 
1999, and the veteran submitted his substantive appeal in 
April 1999.  In an August 2000 decision, the Board granted 
entitlement to service connection for right ear hearing loss 
and remanded the left ear claim for an initial evaluation for 
the veteran's hearing loss considering audiometric findings 
involving both the right and left ears.    

In an August 2000 rating decision, the RO assigned an initial 
noncompensable rating for right ear hearing loss, effective 
from June 1, 1998.  The veteran indicated disagreement with 
this rating decision in a September 2000 written statement.  
The RO issued a supplemental statement of the case in October 
2000.  In rating decisions dated in August 2003 and May 2004, 
the RO continued the veteran's noncompensable evaluation for 
bilateral sensorineural hearing loss. Thereafter, the RO 
issued an additional supplemental statement of the case in 
July 2004.       


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Since the initial grant of service connection, the 
veteran is shown to have had no worse than Level I hearing 
loss for VA purposes in each ear.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (effective prior to and from June 
10, 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).    

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran notice of rating decisions in 
November 1998, August 2003, and May 2004 as well as a 
statement of the case in February 1999, a supplemental 
statement of the case in October 2000, a development letter 
in February 2004, and an additional supplemental statement of 
the case in July 2004.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether an initial higher rating could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing the veteran of the 
information and evidence necessary to substantiate his claim 
for entitlement to an initial compensable rating for 
bilateral hearing loss.  These documents may also be 
considered to have informed the veteran to submit any 
pertinent evidence in his possession.  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  This was not possible here as 
to the left ear since the actions on appeal pre-date the 
passage of the VCAA.  Nevertheless, content-complying notice 
later occurred, with proper subsequent VA process.  
Therefore, no prejudice resulted from any defect as to the 
timing of the notice.  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records.  
The veteran has not indicated that there are any outstanding 
records pertinent to his claim.  Likewise, he underwent VA 
audiology examinations in August 1998, September 2000, and 
November 2003, and the reports of all these examinations have 
been obtained and reviewed by the RO and the Board.

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.  VA has 
substantially fulfilled its duties to notify and assist in 
this case, and there are no areas in which further 
development may be fruitful.  

II.  Entitlement to Compensable Evaluation for Bilateral 
Hearing Loss 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 (2004).  In 
addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's bilateral hearing loss.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted a distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  In this 
claim, the RO assigned an initial noncompensable (zero 
percent) rating for the veteran's bilateral hearing loss, 
effective from June 1, 1998, the date of receipt of the 
veteran's original claim for service connection.  The Board 
will evaluate the level of impairment due to the disability 
throughout the entire time of the claim as well as consider 
the possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran contends that a compensable evaluation should be 
assigned for his service-connected bilateral hearing loss.  
After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a compensable 
rating for his bilateral hearing loss disability.

The RO has evaluated the veteran's bilateral hearing loss 
under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100.  During the pendency of this appeal, VA issued new 
regulations for evaluating impairment of auditory acuity, 
effective as of June 10, 1999.  See 62 Fed. Reg. 25,202-210 
(May 11, 1999).  The RO has considered both the old and new 
regulations during the course of this appeal (in a February 
1999 statement of the case and a October 2000 supplemental 
statement of the case).

As detailed below, the criteria for evaluating hearing 
impairment in effect prior to, and since June 10, 1999, call 
for the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests.  See 
38 C.F.R. § 4.85.  The results are then charted on tables set 
out in the Schedule.  Comparing the previous and new versions 
of the tables reveals no discernable change.  Further, the 
revised language of 38 C.F.R. § 4.85 does not change the 
method by which the tables are interpreted, but only 
describes, in greater detail, how the tables are applied.

As to the provisions of 38 C.F.R. § 4.86, in effect prior to 
June 1999, it only provided information regarding the fact 
that the evaluations derived from the Schedule were intended 
to make proper allowance for improvement by hearing aids.  
The current regulations provide that hearing tests will be 
conducted without hearing aids.  Exceptional patterns of 
hearing impairment are also evaluated under 38 C.F.R. § 4.86 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more.  Also, exceptional patterns of hearing impairment 
are evaluated under 38 C.F.R. § 4.86(b) when the puretone 
threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  In this case, the veteran's 
audio examination report results do not apply to the 
criterion of an exceptional pattern of hearing impairment.  
See 38 C.F.R. § 4.86 (2004).

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels, from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004).  VA disability compensation for impaired hearing 
is derived from the application in sequence of two tables.  
See 38 C.F.R. § 4.85(h), Table VI, Table VII (2004).  Table 
VI correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85 (2004).  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

An August 1998 VA audiology examination shows that the 
veteran's right ear had pure tone thresholds of 10, 10, 15, 
and 45 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively, for a puretone threshold average of 20.  The 
veteran's right ear had speech recognition of 94 percent.  
The examination report showed that the veteran's left ear had 
pure tone thresholds of 10, 10, 55, and 70 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively, for a puretone 
threshold average of 36.  The veteran's left ear had speech 
recognition of 92 percent.  By application of 38 C.F.R. 
§ 4.85, Table VI, the veteran's right ear hearing loss 
disability is assigned Level I, while his left ear hearing 
loss disability is assigned Level I.  This degree of 
bilateral hearing loss disability does not warrant the 
assignment of a compensable rating.  See 38 C.F.R. § 4.87; 
Diagnostic Code 6100, Table VII (2004).

A September 2000 VA audiology examination shows that the 
veteran's right ear had pure tone thresholds of 10, 20, 20, 
and 45 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively, for a puretone threshold average of 24.  The 
veteran's right ear had speech recognition of 94 percent.  
The examination report showed that the veteran's left ear had 
pure tone thresholds of 15, 10, 60, and 70 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively, for a puretone 
threshold average of 39.  The veteran's left ear had speech 
recognition of 92 percent.  By application of 38 C.F.R. 
§ 4.85, Table VI, the veteran's right ear hearing loss 
disability is assigned Level I, while his left ear hearing 
loss disability is assigned Level I.  This degree of 
bilateral hearing loss disability again does not warrant the 
assignment of a compensable rating.  See 38 C.F.R. § 4.87; 
Diagnostic Code 6100, Table VII (2004).

A November 2003 VA audiology examination shows that the 
veteran's right ear had pure tone thresholds of 20, 20, 20, 
and 45 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively, for a puretone threshold average of 26.  The 
veteran's right ear had speech recognition of 98 percent.  
The examination report showed that the veteran's left ear had 
pure tone thresholds of 20, 15, 65, and 75 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively, for a puretone 
threshold average of 44.  The veteran's left ear had speech 
recognition of 98 percent.  By application of 38 C.F.R. 
§ 4.85, Table VI, the veteran's right ear hearing loss 
disability is assigned Level I, while his left ear hearing 
loss disability is assigned Level I.  This degree of 
bilateral hearing loss disability again does not warrant the 
assignment of a compensable rating.  See 38 C.F.R. § 4.87; 
Diagnostic Code 6100, Table VII (2004).

The veteran still asserts that he has suffered increased 
bilateral hearing loss.  The Board treats his statements as 
credible assertions.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  As 
discussed above, the Court has noted that the assignment of 
disability ratings for hearing impairment are derived by 
mechanical application of numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
most recent numeric designations do not produce a disability 
evaluation that would warrant the assignment of a compensable 
rating.  See 38 C.F.R. Part 4 §§ 4.85, 4.87, Diagnostic Code 
6100 (2004).

The Board finds that the competent medical evidence of record 
does not support a higher disability evaluation for the 
veteran's service-connected residuals of bilateral hearing 
loss.  Evidence of record does not allow the veteran to 
receive an increased (compensable) rating under Diagnostic 
Code 6100 for any period since the veteran filed his claim 
for service connection in June 1998.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2004).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected bilateral hearing loss.  
Moreover, as discussed above, the schedular criteria for 
higher ratings have not been shown.  In addition, it has not 
been shown that the veteran's service-connected bilateral 
hearing loss has required frequent periods of hospitalization 
or produced marked interference with the veteran's 
employment.  For these reasons, the assignment of an 
extraschedular rating for the veteran's bilateral hearing 
loss disability is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied. 



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



